Citation Nr: 0832411	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to 
December 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office and Education Center in 
Muskogee, Oklahoma (RO).

It is noted that an advisory opinion from VA's Office of 
General Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his or his basic pay 
was contrary to statutory authority and erroneous.  That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a veteran's 
basic pay nor the statutory authority to return that money.  
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  O.G.C. Advisory 
13-93 (Feb. 23, 1993).  Thus, while the Board has no legal 
authority to refund the veteran's contributions, she is 
advised that should she desire to request a refund of these 
monies, such a request must be made directly to her service 
department, an entity separate from VA.


FINDING OF FACT

The veteran served on active duty from August 17, 1999, to 
December 10, 2002, and was discharged from active duty under 
other than honorable conditions, after completing 29 months 
and 19 days of her obligated 3-year period of active duty.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3011, 3012 (West Supp. 
2005); 38 C.F.R. §§ 21.1031, 21.7042 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By an August 2006 decision letter, the RO informed the 
veteran that her claim for educational assistance under 38 
U.S.C.A. Chapter 30 was denied because she did not meet the 
basic eligibility requirements under applicable VA law.  In 
cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In this case, the veteran contends that she is eligible for 
Chapter 30 educational assistance benefits based on service 
from August 1999 to December 2002.  Specifically, she 
maintains that because she contributed $1,200.00 in salary 
deductions, as required for Chapter 30 educational benefits 
eligibility, such eligibility should be granted.  She also 
asserts that her discharge, which is characterized on her 
Department of Defense Form DD-214, Armed Forces of the United 
States Report of Transfer of Discharge (DD-214), as under 
other than honorable conditions, should not be a bar to 
Chapter 30 educational benefits eligibility.

As a threshold issue, the record reflects that the veteran 
was not discharged honorably.  A requirement for educational 
assistance benefits under Chapter 30 is an honorable 
discharge.  See 38 U.S.C.A. §§ 3011(a) (3); 3018A; 3018B.  
Furthermore, even assuming the veteran had an honorable 
discharge, the veteran's length of service does not satisfy 
the eligibility criteria outlined under 38 U.S.C.A. § 
3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042 (a) (2).  In order 
to be entitled to Chapter 30 educational assistance, an 
individual must first become a member of the Armed Forces or 
first enter active duty as a member of the Armed Forces after 
June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  See 38 
U.S.C.A. § 3011(a) (1) (A) (i) (West Supp. 2005); 38 C.F.R. § 
21.7042(a) (1)-(2) (2007).  In this case, the evidence 
reflects that the veteran served 29 months and 18 days of a 
three year obligation.  Accordingly, she does not meet the 
requirements under the cited provisions.

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when discharged or released from active duty for certain 
specified reasons.  These include when an individual is 
discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).  In addition, an individual who 
is discharged or released from active duty for the 
convenience of the Government must complete not less than 20 
months of continuous active duty of the obligated service in 
the case of an individual whose obligated period of service 
is two years, or complete not less than 30 months of 
continuous active duty under the period of obligated service 
in the case of an individual with an obligated period of 
service of at least three years.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (ii); 38 C.F.R. § 20.7042(a) (5) (iv).

In this case, the veteran's DD-214 shows that she served on 
active duty from August 17, 1999, to December 10, 2002, a 
total of 29 months and 18 days, and less than her total 36-
month term of service.  Her separation code is "KFS," or 
"in lieu of trial by court martial."  It is also noted on 
her DD-214 that time lost during her active military service 
included the periods from December 1, 2000, to January 7, 
2001; March 26, 2001, to March 28, 2001; and from April 17, 
2002, to November 5, 2002.  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Accordingly, because the veteran was 
not discharged or released from active duty for a purpose 
related to a service-connected disability or a nonservice-
connected medical condition, on the basis of hardship, 
voluntarily or involuntarily for the convenience of the 
Government, or due to a physical or mental condition not 
resulting from the individual's own willful misconduct, the 
preliminary requirements for Chapter 30 eligibility are not 
satisfied.  

The eligibility requirements for Chapter 30 are prescribed by 
Congress.  VA is not free to ignore laws enacted by Congress.  
For the reasons discussed above, to include the veteran's 
character of service being under other than honorable 
conditions, the law and not the evidence is dispositive of 
the veteran's appeal.  See Sabonis, 6 Vet. App. at 430.  As 
such, basic eligibility for educational assistance under 
Chapter 30, Title 38, U.S. Code, cannot be established at 
this time.  Where the law rather than the facts is 
dispositive, the benefit of the doubt provisions are not for 
application.  38 U.S.C.A. § 5107(b) (West Supp. 2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38 of the U.S. Code is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


